UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
Ruixue Fan,

                  Plaintiff,

                                                       MEMORANDUM & ORDER
            - against -
                                                       19 Civ. 1647 (NRB)

US Zhimingde International Group,
LLC, et al.,

               Defendants.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     In this action, plaintiff seeks to assert claims against

defendant   for    violations      of   Sections   5(a)   and   5(c)     of   the

Securities Act of 1933; Section 10(b) of the Securities Exchange

Act of 1934, and SEC Rules 10b-5 and 12g-2, promulgated thereunder;

Section 301(b) of the Federal Food, Drug, and Cosmetic Act; Section

4 of the Fair Packaging and Labeling Act; and Section 43(a) of the

Lanham Act.    Plaintiff also seeks to assert claims under New York

state   law.      Before    the     Court    is    defendant    US    Zhimingde

International     Group,   LLC’s    motion   to    dismiss   the     plaintiff’s

complaint in its entirety pursuant to Federal Rules of Civil

Procedure 12(b)(1), (3) and (6).              For the following reasons,

defendant’s motion is granted.
                                       I.   Background

       In the summer of 2014, Yuan Zhu and Yinling Zeng1 approached

plaintiff      Ruixue   Fan    and     promoted   herbal   supplement     products

manufactured and marketed by defendant.2               Compl. (ECF No. 2) ¶ 15.

In promoting defendant’s herbal supplement products, Zhu and Zeng

gave plaintiff brochures introducing the benefits of the products.

Id. at ¶ 16.       The brochures stated in Chinese that the products

had been approved by the U.S. Food and Drug Administration and the

U.S.       Department   of    Health    and   Human    Services    had   issued   a

Certificate of Free Sale for the products.               Id. at ¶ 17.    On August

16, 2014, plaintiff purchased from defendant $ 4,000 worth of its

herbal supplement products for her own use.                Id. at ¶ 22.

       In    reliance   on    Zhu    and    Zeng’s    statements   regarding   the

prospect of       defendant’s       herbal supplement products,          plaintiff

electronically signed an investment agreement3 with defendant in

August 2014 and invested $484,925 in defendant over the period

between August 19 and October 8, 2014.4                Id. at ¶¶ 25-26, 27, 29.


       1    Zhu and Zeng have not been named as defendants in this action.
       2    Plaintiff commenced this action, seeking to assert claims against
defendant US Zhimingde International Group, LLC, and other individuals and
entities that are allegedly within the larger Zhimingde corporate family.
However, defendant US Zhimingde Group, LLC is the only one served by plaintiff.
All other defendants have been dismissed from this action for the plaintiff’s
failure to timely serve them. See ECF No. 33.
      3     Despite an investment purportedly made under this agreement is one
of the primary subjects of this litigation, plaintiff has not attached a copy
of the agreement to the Complaint.
      4     It is unclear from the Complaint which entity plaintiff allegedly
invested in.   In paragraph 27, plaintiff alleges that she entered into an
investment agreement with “Defendants.”    In contrast, in paragraph 29, she
alleges that she made the investment in defendant “US Zhimingde International
Group, LLC.” Drawing an inference in plaintiff’s favor, the Court will treat

                                              2
Plaintiff financed the investment by obtaining a $ 400,000 loan in

home equity line credit.     Id. at ¶ 28.

       In October 2014, plaintiff attended a two-day conference in

Beijing, China that was hosted by defendant and other Zhimingde-

named companies.      Id. at ¶ 30.     At the conference, defendant and

those   companies     demonstrated    their    products    that     were   then

currently under development.         Id. at ¶ 31.      On the second day of

the conference, plaintiff was invited to a private meeting with

only    few   other   purported   investors      and    Zhongquan    Zou   who

represented himself as the president of defendant and another

entity within the larger Zhimingde corporate family.5 Id. at ¶ 34.

At this meeting, plaintiff expressed her concern that she had not

received any return on her investment.          Id. at ¶ 35.      Zou offered

in response that she would receive 685,811 shares of defendant

after it successfully went public in the U.S. market.             Id. at ¶ 36.

       Plaintiff subsequently made some information requests and

accounting demands regarding her investment, but defendant did not

respond in any manner.     Id. at ¶ 37.      In April 2016, when plaintiff

made a request for a copy of the investment agreement between

herself and defendant, defendant disabled her online account and

denied her access to any online record.         Id. at ¶ 38.      Eventually,



the Complaint as alleging that plaintiff made an investment in defendant US
Zhimingde Group, LLC.
      5     Zou was initially named as a defendant in this action but was
dismissed after plaintiff failed to timely serve him. See ECF No. 33.

                                         3
plaintiff sold her house in New Jersey to satisfy the loan she

obtained for making the investment.          Id. at ¶ 42.

       Plaintiff commenced this action by filing a complaint on

February 22, 2019 (“Complaint”).         See ECF No. 2.     By letter dated

May 15, 2019, the Court informed plaintiff’s counsel that the Court

would    dismiss   without   prejudice    the   claims    asserted   against

unserved defendants unless plaintiff serves them by May 24, 2019,

which was the deadline to serve those defendants under Federal

Rule of Civil Procedure 4(m).      See ECF No. 18.       Three months past

the deadline, on August 22, 2019, plaintiff’s counsel submitted a

request for an extension of time to serve the unserved defendants,

see ECF No. 30, and the Court granted a final 120-day extension.

See ECF No. 32.      Plaintiff failed to file affidavits of service

for     the   unserved    defendants   by    the   final    deadline,    and

consequently, on December 23, 2019, the Complaint was dismissed

without prejudice against all defendants other than US Zhimingde

International Group, LLC.       See ECF No. 33.     Now before the Court

is a motion by US Zhimingde International Group, LLC, the sole

remaining defendant, to dismiss the Complaint in its entirety

pursuant to Federal Rules of Civil Procedure 12(b)(1), (3) and

(6).    See ECF No. 16.




                                         4
                                II.    Discussion

     A.    Legal Standards

     On a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and draw

all reasonable inferences in plaintiff’s favor. City of Providence

v. BATS Glob. Mkts., Inc., 878 F.3d 36, 48 (2d Cir. 2017).            Still,

“[f]actual allegations must be enough to raise a right of relief

above the speculative level,” and plaintiffs must allege “enough

facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).


     B.    Analysis

           1.     Securities Act of 1933 and Securities Exchange Act
                  of 1934

                        a)     Applicability of Federal Securities Law

     At the outset, the Court notes that it is not clear from the

Complaint whether the plaintiff’s alleged investment in defendant

qualifies as a “security” covered by the federal securities law.

This uncertainty primarily stems from the plaintiff’s failure to

proffer any terms of her alleged investment.6           The Complaint only

contains a bare recital that plaintiff “invested $484,925.00” in

defendant.      Compl. ¶ 29.     The allegation that defendant offered


      6     Consistent with her position in the Complaint that defendant has
denied her access to any online record regarding her investment, plaintiff has
not submitted the investment agreement, the terms of which presumably would
have clarified the nature of her investment.    Apparently, plaintiff had not
printed out any of the documents related to the investment before her online
account was deactivated.

                                         5
plaintiff “685,811 shares” of defendant perhaps in lieu of a cash

return on her investment provides little clarity on the initial

terms of the investment because the alleged offer of securities

was made months after the investment had been fully made.                  See

Compl. ¶¶ 29, 36.        Moreover, plaintiff alleges that defendant

“further offered” those shares when plaintiff complained about not

having received any return on her investment, suggesting that it

was an offer to create a substituted contract and the offered

shares were not part of the original agreement between the parties

regarding the investment.       Id. at ¶ 36 (emphasis added).         In sum,

plaintiff has failed to plead sufficient facts to establish that

her alleged investment in defendant was a “security” covered by

the federal securities law.       Therefore, the claims plaintiff seeks

to assert under the federal securities law in Counts I, II and VI

of the Complaint are dismissed.7

                         b)   Alternative Grounds for Dismissal

      Even were we to assume (in the absence of any evidence) that

she   acquired    some   shares    of   defendant’s    stock    through    the

investment and those shares constituted “securities” under the



      7     In her motion papers, plaintiff contends that “[d]efendant
announced or advertised about transferring their share to the investors” and
was already a public company at the time of her investment. Pl.’s Opp’n (ECF
No. 20) at 6. Plaintiff obviously advances these contentions as part of an
endeavor to argue for the application of federal securities law to her alleged
investment despite the total lack of evidence to support that claim.      These
unsubstantiated contentions are insufficient to establish that the plaintiff’s
alleged investment in defendant constituted a “security” covered by the federal
securities law.

                                         6
federal securities law, see Pl.’s Opp’n at 5-6, each of the

plaintiff’s purported claims under the federal securities law in

Counts I, II and VI of the Complaint should still be dismissed for

failure to state a claim or untimeliness.

                        (1)   Securities Exchange Act of 1934

     In Count I of the Complaint, plaintiff endeavors to assert a

claim under Section 10(b) of the Securities Exchange Act of 1934

(“Exchange Act”) and Rule 10b-5, a regulation promulgated by the

U.S. Securities and Exchange Commission (“SEC”) thereunder.                 To

plead a securities fraud claim under Section 10(b) of the Exchange

Act and Rule 10b-5, plaintiff must allege the following elements:

“(1) a material misrepresentation or omission by the defendant;

(2) scienter; (3) a connection between the misrepresentation or

omission and the purchase or sale of a security; (4) reliance upon

the misrepresentation or omission; (5) economic loss; and (6) loss

causation.”    Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27,

37-38 (2011).

     Setting aside the problem of plaintiff’s failure to plead any

purchase or sale of a “security” as we just discussed, plaintiff

has also failed to adequately plead the economic loss element.

The only allegation in the Complaint that can fairly be read as

describing    the     loss    underlying       the   plaintiff’s   purported

securities    fraud   claim   is   that    the    alleged   misstatements   by

defendant caused her “to purchase              . . . [defendant’s] stock at

                                           7
inflated prices.”          Compl. ¶ 51.          This allegation, however, is

insufficient to plead the economic loss element of a claim under

Section     10(b)    of    the   Exchange    Act       and   Rule    10b-5.      Dura

Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 346-47 (2005).                     The

Complaint does not provide any information—such as the number of

shares plaintiff acquired, the per-share price of defendant’s

stock at the time of the investment, and the differential between

that price and its current per-share price—that would have allowed

us to infer that plaintiff suffered a loss even if she had engaged

in   a    stock   transaction.       Given       the    absence      of   allegations

suggesting any loss other than the overpayment for defendants’

stock, plaintiff has failed to adequately plead any economic loss

that can sustain a securities fraud claim.               Cf. Acticon AG v. China

North East Petroleum Holdings Ltd.,692 F.3d 34, 40 (2d Cir. 2012)

(“Acticon satisfies the pleading requirement of Dura because it

has alleged something more than the mere fact that it purchased

NEP shares at an inflated price; specifically, it alleges that the

price of NEP stock dropped after the alleged fraud became known.”).

         The plaintiff’s endeavor to plead the economic loss element

with the allegation that she had to sell her house at a price lower

than what it would have been worth had she kept it as a result of

making an investment in defendant fails to cure the defect of her

pleading.         Even    assuming   that   this       alleged      economic   injury

satisfies the economic loss element of a securities fraud claim,

                                             8
plaintiff still fails to plead the loss causation element.                        Loss

causation   is     “the    proximate       causal   link    between     the   alleged

misconduct and the plaintiff’s economic harm.”                      ATSI Comm., Inc.

v. Shaar Fund, Ltd., 493 F.3d 87, 106 (2d Cir. 2007).                                “A

misrepresentation is the proximate cause of an investment loss if

the risk that caused the loss was within the zone of risk concealed

by the misrepresentations.”           In re Omnicom Grp., Inc. Sec. Litig.,

597 F.3d 501, 513 (2d Cir. 2010).              The alleged misrepresentations

and omissions by defendant pertained only to its herbal supplement

products,       which   had    absolutely     no    bearing    on     the   price   of

plaintiff’s house.

     In short, plaintiff has failed to state a claim under Section

10(b) of the Exchange Act and SEC Rule 10b-5.               Therefore, the Court

dismisses Count I of the Complaint.

                           (2)    Securities Act of 1933

     In Count II of the Complaint, plaintiff seeks to assert a

claim under Sections 5(a) and 5(c) of the Securities Act of 1933

(“Securities      Act”).         Section    12(a)(1)   of     the    Securities     Act

provides    a    private      right   of   action    for    violations      of   those

Sections.       However, Section 13 of the same Act provides that “[i]n

no event shall any [] action be brought to enforce a liability

created under . . . section 12(a)(1) more than three years after

the security was bona fide offered to the public.”                    The three-year

limitations period in Section 13 is a statute of repose.                      CalPERS

                                              9
v.    ANZ    Securities,       Inc.,   137    S.    Ct.    2042,    2049-50    (2017).

Accordingly, the three-year period in Section 13 creates “an

absolute bar on a defendant’s temporal liability” and is “not

subject to equitable tolling.”               Id. at 2050-51 (internal citation

omitted); see also Jackson Nat. Life Ins. Co. v. Merrill Lynch &

Co., Inc., 32 F.3d 697, 704 (2d Cir. 1994) (“The three-year period

is an absolute limitation which applies whether or not the investor

could have discovered the violation.”).                    The Second Circuit has

concluded that, for purposes of Section 13, a “bona fide offer” is

made when “the stock really and truly (genuinely) [is] being

offered to the public.” P. Stolz Family Partnership L.P. v. Daum,

355 F.3d 92, 99 (2d Cir. 2004).

       Plaintiff alleges that she made the investment at issue over

the period between August 19, 2014 and October 8, 2014.                        Compl.

¶ 29.       Plaintiff filed this lawsuit on February 21, 2019, see ECF

No.   1,     more   than   3   years   after       the    closing   of   the   alleged

investment.8        Accordingly, the claim plaintiff seeks to assert in

Count II is time-barred, and the Court dismisses Count II of the

Complaint with prejudice.




       8    The Court further notes that this action filed more than 3 years
after the alleged offer of shares in defendant’s stock was made by the purported
president of defendant, Zou. See Compl. ¶ 36.

                                              10
                        (3)   17 C.F.R. § 240.12g-2

      In Count VI of the Complaint, plaintiff seeks to assert a

claim under the Exchange Act9 for violations of SEC Rule 12g-2,

codified under 17 C.F.R. § 240.12g-2.         Plaintiff’s purported claim

in Count VI fails because, among the regulations promulgated by

the SEC, “Rule 10b-5 provides the only private right of action for

securities litigation, and the Supreme Court has refused to imply

private rights of action from any other provision of the securities

laws.”    Obal v. Deutsche Bank Nat’l Trust Co., No. 14 Civ. 2463,

2015 WL 631404, at *4 (S.D.N.Y. Feb. 13, 2015)(internal quotation

marks omitted).      Therefore, the Court dismisses Count VI of the

Complaint.10

            2.    Federal Food, Drug and Cosmetics Act

      In Count III of the Complaint, plaintiff seeks to assert a

claim for violations of Section 301(b) of the Federal Food, Drug

and   Cosmetic   Act   (“FDCA”),     codified    at   21   U.S.C.   § 331(b).

However, plaintiff has failed to cite, and the Court is not aware



      9     In the Complaint, plaintiff cites to the Securities Act in seeking
to assert a claim for violations of 17 C.F.R. § 240.12g-2.         Contrary to
plaintiff’s presentation, Rule 12g-2 has been promulgated by the SEC under the
Exchange Act, not the Securities Act. See 17 C.F.R. § 240.0-1(a) (“As used in
the rules and regulations in this part, prescribed by the Commission pursuant
to Title I of the Securities Exchange Act of 1934”). This discrepancy, however,
is immaterial in resolving this motion.
      10    In so far as the substance of the claim plaintiff seeks to assert
under Rule 12g-2 is based on the defendant’s alleged failure to register the
shares of defendant’s stock that she purportedly acquired in exchange of her
investment, plaintiff would have to assert such a claim under Section 12(a)(1)
of the Securities Act. However, the Court has already concluded that any claim
under that Section of the Securities Act based on her alleged investment in
defendant would be time-barred. See supra at 9-10.

                                         11
of, any provision in the FDCA or a legal authority that provides

for a private right of action for violations of FDCA’s provisions.

See PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1113 (2d Cir.

1997)(holding that “no . . . private right of action exists” to

enforce violations of FDCA).       Therefore, the Court dismisses Count

III of the Complaint.

           3.    Federal Fair Packaging and Labelling Act

     In Count IV of the Complaint, plaintiff seeks to assert a

claim for violations of Section 4 of the Fair Packaging and

Labeling Act (“FPLA”), codified at 15 U.S.C. § 1453.                  Again,

plaintiff has failed to cite, and the Court is not aware of, any

provision in the FPLA or a legal authority that provides plaintiff

a private right of action for violations of FPLA’s provisions.

See Reider v. Immaculate Baking Co., No. 18 Civ. 1085, 2018 WL

6930890, at *2 n.2 (C.D. Cal. Nov. 8, 2018)(“The FPLA does not

provide a private right of action.”).               Therefore, the Court

dismisses Count IV of the Complaint.

           4.    Lanham Act

     In Count V of the Complaint, plaintiff seeks to assert a false

advertising claim under Section 43(a)(1) of the Lanham Act.11             “To


     11     In the Complaint, plaintiff cites to 15 U.S.C. § 52 in an endeavor
to assert a false advertising claim under the Lanham Act. In fact, 15 U.S.C.
§ 52 is part of the Federal Trade Commission Act, which does not provide for a
private right of action for a violation of the Act’s provisions. See Alfred
Dunhill Ltd. v. Interstate Cigar Co., Inc., 499 F.2d 232, 237 (2d Cir.
1974)(“[T]he provisions of the Federal Trade Commission Act may be enforced
only by the Federal Trade Commission.”)    Apparently, recognizing her error,
plaintiff in her motion papers refers to Section 43(a)(1) of the Lanham Act as

                                        12
have standing for a Lanham Act false advertising claim, the

plaintiff must be a competitor of the defendant and allege a

competitive injury.”     Telecom Intern. Am., Ltd. v. AT&T Corp., 280

F.3d 175, 197 (2d Cir. 2001).       Therefore, to plead her standing to

assert a claim under Section 43(a) of the Lanham Act, “a plaintiff

must allege an injury to a commercial interest in reputation or

sales.”   Lexmark Int’l, Inc. v. Static Control Components, Inc.,

572 U.S. 118, 131-32 (2014).        “A consumer who is hoodwinked into

purchasing a disappointing product may well have an injury-in-fact

cognizable under Article III, but he cannot invoke the protection

of the Lanham Act.”       Id. at 132.        “Even a business misled by a

supplier into purchasing an inferior product is, like consumers

generally, not under the Act’s aegis.”           Id.

     In the Complaint, plaintiff alleges that defendant’s false

advertising of its herbal supplement products caused two injuries:

(1) purchasing $4,000 worth of herbal supplement products, and (2)

making an investment in defendant, the purported manufacturer of

those products.      Neither assertion is sufficient to maintain an

action under the Lanham Act.        The first alleged injury does not

give plaintiff standing to assert a claim under Section 43(a) of

the Lanham Act because, based on such injury, plaintiff is suing

only in her status as a consumer of defendant’s products.                  The



the basis for her false advertising claim.    We will treat the Complaint as so
amended.

                                        13
second alleged injury is also insufficient because it only pertains

to the value of plaintiff’s investment in defendants and is not in

any way about the plaintiff’s reputation or sales within the

marketplace as a competitor.             The Complaint is completely devoid

of allegations suggesting that plaintiff sells any product that

competes    with    the   defendant’s      herbal       supplement   products     or

otherwise competes with defendant in any market.                       Therefore,

plaintiff has failed to adequately plead standing to assert a false

advertising claim under the Lanham Act, and the Court dismisses

Count V of the Complaint for lack of standing.

            5.     Diversity Jurisdiction

     Defendant      argues       that,    having        dismissed    all    of   the

plaintiff’s claims purportedly brought under federal statutory

law, the Court       does not have original jurisdiction over the

remaining state law            claims because there is         no diversity of

citizenship between the parties.

     “The     burden      of    persuasion        for   establishing       diversity

jurisdiction . . . remains on the party asserting it.”                 Hertz Corp.

v. Friend, 559 U.S. 77, 96 (2010).            “An individual’s citizenship,

within the meaning of the diversity statute, is determined by his

domicile.”    Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d

Cir. 2000).      “For purposes of diversity jurisdiction, the relevant

domicile is the parties’ domicile at the time the complaint was




                                             14
filed.”   Van Bushirk v. United Grp. Of Companies, Inc., 935 F.3d

49, 53 (2d Cir. 2019).

     The parties do not dispute that defendant is a New York

corporation, but defendant disputes plaintiff’s assertion of New

Jersey citizenship. Even were we to accept as true the allegations

in the Complaint, it is not at all clear whether the plaintiff’s

domicile was New Jersey at the time the Complaint was filed.

Except for a bare assertion that plaintiff is “a citizen of New

Jersey,” compl. ¶ 3, the only allegation in the Complaint that

could support her assertion of New Jersey citizenship is that she

owned a house in New Jersey up until July 2016.          Compl. ¶ 42.

     In   response     to      defendant’s   challenge   to   plaintiff’s

invocation of      diversity    jurisdiction,   plaintiff submitted the

first page of her federal income tax return for 2018 that shows a

New Jersey address.     Pl.’s Opp’n, Ex. A. (ECF No. 20).       The page,

however, does not specify the filing date and lacks the plaintiff’s

signature.   Id.    Notably, plaintiff has not submitted a complete,

signed copy of her 2018 tax return or any other document to support

her assertion of New Jersey citizenship even after being presented

with the defendant’s contention that the page is insufficient to

support diversity jurisdiction due to the absence of plaintiff’s

signature.   Def.’s Reply (ECF No. 23) at 4.

     The absence of any additional submission by plaintiff is

particularly significant given the simple burden to establish an

                                        15
individual’s      citizenship.      Documents        readily      available       in

plaintiff’s everyday life, such as rent bills or electricity bills,

would have supported her assertion of New Jersey citizenship, at

least in some degree.         However, the only document plaintiff has

submitted so far in this action is an unsigned and undated copy of

the first two pages of her 2018 federal tax return.                          Because

plaintiff could have filed her federal tax return for 2018 at any

time between January 1, 2019 and April 15, 2019, even the pages

she   submitted    do   not   provide   any    meaningful       support      to   her

assertion of New Jersey citizenship as of February 22, 2019, the

date she filed the Complaint.           In sum, before the Court is a

complete dearth of evidence to resolve the plaintiff’s domicile at

the time the Complaint was filed.             Under the circumstances, the

Court concludes that plaintiff has failed to carry her burden of

establishing diversity jurisdiction.

             6.   Exercise of Supplemental Jurisdiction

      Having found that plaintiff may neither rely on diversity or

federal question jurisdiction, the only basis for the Court to

exercise jurisdiction over plaintiff’s remaining state law claims

would   be   supplemental     jurisdiction.          Pursuant    to     28   U.S.C.

§ 1367(c)(3),      a    district   court      “may    decline      to     exercise

supplemental jurisdiction over a claim” where “the district court

has dismissed all claims over which it has original jurisdiction.”

See also Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

                                         16
